Exhibit 10.1

 

--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

 

GUARANTEE

 

dated as of

 

March 12, 2004

 

of

 

TECO ENERGY, INC.

 

and

 

TECO TRANSPORT CORPORATION

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit 10.1

AMENDED AND RESTATED GUARANTEE

 

This Amended and Restated Guarantee, dated as of March 12, 2004 (the
“Guarantee”), is made by TECO ENERGY, INC., and TECO TRANSPORT CORPORATION, each
a Florida corporation (each a “Guarantor” and collectively, the “Guarantors”),
jointly and severally, in favor of the Guaranteed Parties (as hereinafter
defined).

 

WHEREAS, all capitalized terms used herein without definitions shall have the
respective meanings set forth in Schedule A to the Agreement to Acquire and
Charter, dated as of December 21, 2001, as amended by a First Modification
Agreement dated as of the date hereof (as so amended, the “Agreement”), among
GTC Connecticut Statutory Trust (the “Shipowner”), acting by and through U.S.
Bank National Association, successor to State Street Bank and Trust Company of
Connecticut, National Association, not in its individual capacity except as
expressly stated therein but solely as trustee (the “Trustee”), Fleet Capital
Corporation (the “Owner Participant”), Gulfcoast Transit Company (the
“Charterer”), and the Guarantors; and

 

WHEREAS, it is a condition to the transactions contemplated by the Agreement,
the Demise Charter and the other Transaction Documents that the Guarantors
guarantee that Charterer will make all the payments provided for in, and perform
all of its obligations under, the Demise Charter, the Tax Indemnity Agreement
and all of the other Transactions Documents to which it is a party (in each
case, as the same may be amended, waived, modified or supplemented from time to
time, being herein referred to individually as a “Guaranteed Agreement” and
collectively as the “Guaranteed Agreements”), receipt of copies of which each
Guarantor hereby acknowledges; and

 

WHEREAS, each Guarantor is entering into this Guarantee for the aforesaid
purpose and to induce the Shipowner, the Trustee, in both its individual and
trust capacities, and the Owner Participant (the foregoing together with their
respective Affiliates and successors, transferees and assigns, being herein
referred to individually as a “Guaranteed Party” and collectively as the
“Guaranteed Parties”) to enter into and perform their respective obligations
under the Transaction Documents; and

 

WHEREAS, each Guarantor has determined that the execution, delivery and
performance by Charterer of such of the Transaction Documents to which it is a
party and the execution, delivery and performance of this Guarantee indirectly
benefit, and are within the corporate purposes and in the best interests of,
such Guarantor;

 

NOW, THEREFORE, for and in consideration of the foregoing, and for other good
and valuable consideration which each Guarantor hereby acknowledges having
received, each Guarantor, jointly and severally, hereby covenants and agrees
with and represents and warrants to each of the Guaranteed Parties as follows:

 

ARTICLE 1.    Guarantee Terms.

 

1.1    The Guarantee.    Each Guarantor, jointly and severally, hereby
irrevocably and unconditionally guarantees to each of the Guaranteed Parties the
due and punctual (a) full payment (whether due by acceleration or otherwise) by
Charterer in accordance with the terms



--------------------------------------------------------------------------------

and provisions of the Guaranteed Agreements of any and all sums (including, but
not limited to, Charter Hire, Stipulated Loss Value, payments under Articles 17,
18 and/or 19 of the Demise Charter, indemnities, reimbursement sums, damages,
interest, fees and expenses, Fees, Taxes and/or Other Charges, and all other
expenses incurred by or owing to any such Guaranteed Party) which are now or
hereafter payable by Charterer under any of the Guaranteed Agreements as and
when the same shall become due and payable in accordance with the terms and
provisions of the Guaranteed Agreements, and (b) faithful performance and
discharge by Charterer of each and every other duty, agreement, covenant,
undertaking and obligation of Charterer in favor of any Guaranteed Party under
and in accordance with the terms and provisions of the Guaranteed Agreements at
the time or times required thereby (all such obligations described in clauses
(a) and (b) above being herein referred to individually as a “Guaranteed
Obligation” and collectively as the “Guaranteed Obligations”). In the case of
the failure or inability of Charterer duly, punctually and fully to pay any such
Guaranteed Obligation described in clause (a) above when due and in accordance
with the terms of the applicable Guaranteed Agreement (whether or not such
failure or inability shall constitute an Event of Default), each Guarantor
hereby irrevocably and unconditionally agrees to pay or cause to be paid to the
Person or Persons entitled to receive the same (according to their respective
interests) under and in accordance with the Guaranteed Agreements, on the day
such payments are (or would have become) due and payable, an amount equal to the
aggregate of all such Guaranteed Obligations then due and unpaid (including,
without limitation, any and all interest due and payable under any of the
Guaranteed Agreements). In the case of the failure or inability of Charterer
duly and punctually to perform and discharge any such Guaranteed Obligation
described in clause (b) above (whether or not such failure or inability shall
constitute an Event of Default), in favor of any Guaranteed Party under and in
accordance with the terms and provisions of the Guaranteed Agreements, each
Guarantor hereby irrevocably and unconditionally agrees promptly to perform or
discharge the same or cause the same to be performed or complied with. In
addition, in the case of any such failure of payment, performance or discharge
of any Guaranteed Obligation by Charterer when due, each Guarantor shall
forthwith, upon request of any Guaranteed Party, pay to the Guaranteed Party
making such request such additional amounts as may be necessary to reimburse
such Guaranteed Party in full for any reasonable out-of-pocket expenses that
such Guaranteed Party incurred as a result of any such failure by Charterer
(including, without limitation, reasonable attorneys’ fees and expenses and
other reasonable fees and disbursements that may have been incurred by or on
behalf of such Guaranteed Party in enforcing such payments, performance or
discharge by Charterer or in enforcing this Guarantee).

 

1.2    Guarantor’s Obligations Absolute.    The obligations, covenants,
agreements and duties of each Guarantor hereunder (a) shall be primary
obligations of such Guarantor, (b) are absolute, unconditional and irrevocable,
(c) shall remain in full force and effect and shall not be discharged, limited,
impaired, reduced or terminated in any way by any circumstance or condition
whatsoever (whether or not such Guarantor or Charterer shall have any knowledge
or notice thereof) except by payment and performance in full of the Guaranteed
Obligations, (d) shall constitute a guaranty of payment, performance and
discharge and not of collection, and (e) shall be joint and several with any
other Guarantor. In addition, the foregoing obligations, covenants, agreements
and duties shall not be subject to any counterclaim, crossclaim, set off,
deduction, withholding, diminution, abatement, recoupment, suspension,
deferment, reduction or defense for any reason whatsoever, no Guarantor shall
have any right to terminate this Guarantee or to be released, relieved or
discharged from any of its obligations, covenants, agreements and

 

2



--------------------------------------------------------------------------------

duties hereunder for any reason whatsoever (whether or not such Guarantor or
Charterer shall have any knowledge or notice thereof), including, without
limitation:

 

(i) any amendment, modification, addition, deletion or supplement to, or other
change in or to or waiver of any provision of any Guaranteed Agreement or to any
Vessel, or any assignment, mortgaging or transfer of any thereof or of any
interest therein, or any furnishing or acceptance of additional security, or any
exchange or release of any security, for the obligations of Charterer under the
Guaranteed Agreements, or the failure of any security or the failure of any
Person to perfect any security interest; provided, however, that no such
amendment, modification, addition, deletion or supplement to, or change in, any
Guaranteed Agreement shall increase any obligation of any Guarantor hereunder
except to the extent such Guarantor shall consent thereto in writing;

 

(ii) any failure, omission or delay on the part of Charterer or any Guaranteed
Party, to perform or comply with any term of any Guaranteed Agreement;

 

(iii) any waiver, consent, extension, indulgence, compromise, release or other
action or inaction under or in respect of any Guaranteed Agreement or any
obligation or liability of Charterer or any Guaranteed Party, or any exercise or
nonexercise of any right, remedy, power or privilege under or in respect of any
such Guaranteed Agreement or any such obligation or liability;

 

(iv) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, dissolution, liquidation, winding up or similar proceeding with
respect to Charterer or any Guaranteed Party or any other Person or any of their
respective properties or creditors, or any action taken by any trustee or
receiver or by any court in any such proceeding;

 

(v) any limitation on the liability or obligations of Charterer or any other
Person under any Guaranteed Agreement or any discharge, termination,
cancellation, frustration, irregularity, invalidity, unenforceability,
illegality or impossibility of performance, in whole or in part, of any of the
Guaranteed Agreements or any term of any thereof;

 

(vi) any defect in the title, compliance with specifications, condition, design,
operation or fitness for use of, any ineligibility for any particular activity
of any damage to or loss or destruction of or any interruption or cessation in
the use of, any Vessel or any portion thereof by Charterer or any other Person
for any reason whatsoever (including, without limitation, any Event of Loss or
any event referred to in Article 12 of the Demise Charter) regardless of the
duration thereof (even though such duration would otherwise constitute a
frustration of the Demise Charter), whether or not resulting from accident and
whether or not without fault on the part of Charterer or any other Person;

 

(vii) any merger or consolidation of Charterer or any Guarantor into or with any
other Person or any sale, lease or transfer or other disposition of any or all
or substantially all of the assets of Charterer or any Guarantor to any other
Person;

 

3



--------------------------------------------------------------------------------

(viii) any change in the ownership of Charterer (including, without limitation,
any change as a result of which the magnitude of any Guarantor’s ownership
interest in Charterer is reduced or Guarantor ceases to hold any such ownership
interest, directly or indirectly);

 

(ix) any act, omission or breach on the part of Charterer, any Guaranteed Party
or any other Person under any Guaranteed Agreement or other Transaction
Document, or under any law or governmental regulation applicable to said parties
or to any Vessel;

 

(x) any claims as a result of any other business dealings by any Guaranteed
Party, any Guarantor, Charterer or any other Person;

 

(xi) any event of force majeure;

 

(xii) any legal requirement; and

 

(xiii) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, that might otherwise constitute a legal or
equitable defense or discharge of the liabilities of a guarantor or surety or
that might otherwise limit recourse against any Guarantor.

 

The obligations of each Guarantor set forth herein constitute the full recourse
obligations of such Guarantor enforceable against it to the full extent of all
its assets and properties, notwithstanding any provision in any Guaranteed
Agreement limiting the liability of the Shipowner, the Trustee, the Owner
Participant or any other Person.

 

The obligations of each Guarantor set forth in this Guarantee shall be
continuing and each Guarantor agrees that in the discharge of its obligations
under Section 1.1 hereof, no judgment, order, or execution need be obtained, and
no action, suit or proceeding need be brought, and no other remedies need be
exhausted against Charterer or any other Person, or against any other security,
prior to the demand by any Guaranteed Party for payment or performance
hereunder.

 

1.3    Waivers by Guarantor.    To the extent permitted by applicable law, each
Guarantor hereby unconditionally waives and agrees to waive at any future time
any and all rights which such Guarantor may have or which now or at any time
hereafter may be conferred upon it, by statute, rule of law, regulation or
otherwise, to terminate, cancel, quit or surrender this Guarantee. Without
limiting the generality of the foregoing, it is agreed that, at any time or from
time to time, the occurrence or existence of any one or more of the following
shall not release, relieve or discharge any Guarantor from liability hereunder,
and each Guarantor hereby unconditionally waives and agrees to waive to the
extent permitted by applicable law:

 

(i) notice of any of the matters referred to in Section 1.2 hereof and of any
matters which may be referred to in any other Guaranteed Agreement (except any
notices to which each Guarantor is expressly entitled thereunder);

 

(ii) all notices that may be required by statute, rule of law, regulation or
otherwise, now or hereafter in effect, to preserve intact any rights against
each Guarantor

 

4



--------------------------------------------------------------------------------

including, without limitation, any demand, presentment and protest, proof of
notice of non-payment under the Guaranteed Agreements, and notice of any default
or failure on the part of Charterer to perform and comply with any covenant,
agreement, term or condition of any of the Guaranteed Agreements;

 

(iii) the enforcement, assertion or exercise against Charterer of any right,
power, privilege or remedy conferred in the Guaranteed Agreements or otherwise
and any requirement that any Guaranteed Party protect, secure, perfect or insure
any security interest or Lien on any property subject thereto;

 

(iv) any requirement of promptness or diligence on the part of any Person;

 

(v) any requirement to exhaust any remedies or to mitigate the damages resulting
from a default under the Guaranteed Agreements;

 

(vi) any notice of any sale, transfer or other disposition of any right, title
to or interest in any Guaranteed Agreement or any Vessel;

 

(vii) any filing of claims by any Guaranteed Party with any court in the event
of the bankruptcy (or any similar proceeding for the relief of financially
distressed debtors) of Charterer; and

 

(viii) any other occurrence or circumstance whatsoever, whether similar or
dissimilar to the foregoing, that might otherwise constitute a legal or
equitable discharge, release or defense of a guarantor or surety, or that might
otherwise limit recourse against any Guarantor.

 

1.4    Reinstatement of Guarantee.    This Guarantee shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the recipient thereof upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Charterer, or upon or
as a result of the appointment of a custodian, receiver, intervenor or
conservator of, or trustee or similar officer for, either Charterer or any
substantial part of its property, or otherwise, all as though such payments had
not been made. If an event specified in Articles 15(a)(8) or (9) of the Demise
Charter shall occur, and such occurrence shall prevent, delay or otherwise
affect the right of any Guaranteed Party to receive any payment under any
Guaranteed Agreement (including, without limitation, any amounts payable
pursuant to Article 15(b) of the Demise Charter), each Guarantor agrees that,
for purposes of this Guarantee and its obligations hereunder and notwithstanding
the occurrence of any of the foregoing events, such Guarantor shall forthwith
pay any such amount guaranteed hereunder at such times and in such amounts as
are specified in the Guaranteed Agreements.

 

1.5    No Subrogation.    No Guarantor shall be entitled to be subrogated to any
of the rights of any Guaranteed Party against Charterer in respect of any
amounts paid by such Guarantor pursuant to any provision of this Guarantee or
any obligations guaranteed hereby until all Guaranteed Obligations have been
paid or performed or discharged in full, but upon such payment or performance or
discharge in full (and so long as this Guarantee has not been reinstated
pursuant to Section 1.4 hereof), such Guarantor shall be subrogated in full to
all rights

 

5



--------------------------------------------------------------------------------

of all Guaranteed Parties in respect thereof. Each Guaranteed Party hereby
agrees at the expense of the Guarantors to execute such documents and do such
other and further things as may be reasonably requested by any Guarantor to
effect and evidence such subrogation. Unless and until all Guaranteed
Obligations have been paid or performed or discharged in full, no Guarantor
shall assign or otherwise transfer any such claim against Charterer. If any
amount shall be paid to any Guarantor on account of the foregoing subrogation
rights at any time when all of the Guaranteed Obligations shall not have been
paid, performed or discharged in full, such amount shall be held in trust for
the benefit of the Guaranteed Party or Guaranteed Parties entitled to receive
the same (according to their respective interests) under, and in strict
accordance with, the Guaranteed Agreements, shall be segregated from the other
funds of such Guarantor and shall forthwith be paid over by such Guarantor to
such Guaranteed Party or Guaranteed Parties.

 

1.6    The Guarantee to Rank on Parity with Other Unsecured Indebtedness.    The
obligations of each Guarantor under this Guarantee shall rank on a parity with
all other unsecured and unsubordinated indebtedness of such Guarantor now or
hereafter existing.

 

1.7    Waiver of Acceptance.    Each Guarantor hereby waives notice of
acceptance of this Guarantee by the Guaranteed Parties.

 

ARTICLE 2.    Payments Free and Clear of Taxes, Etc.

 

Without limiting the generality of the foregoing, all payments made by any
Guarantor under this Guarantee shall be made free and clear of, and without
reduction for or on account of, any present or future stamp or other taxes,
levies, imposts, duties, charges, fees, deductions, withholdings, restrictions
or conditions of any nature whatsoever now or hereafter imposed, levied,
collected, withheld or assessed by any country (or by any political subdivision
or taxing authority thereof or therein), excluding income and franchise taxes
now or hereafter imposed on any Guaranteed Party (such nonexcluded taxes being
hereinafter collectively referred to as “Designated Taxes”). If any Designated
Taxes are required to be withheld from any amounts payable to any Guaranteed
Party under this Guarantee the amounts so payable to such Guaranteed Party shall
be increased to the extent necessary to yield to such Guaranteed Party (after
payment of all Designated Taxes) an aggregate amount equal to the amount
specified in this Guarantee. This Article 2 shall be interpreted and applied in
a manner consistent with the obligation of a party to a Transaction Document to
make a payment with respect to a Guaranteed Obligation on an after-tax basis so
as to avoid duplication of any gross-up payment. Whenever any Designated Tax is
payable by any Guarantor, as promptly as possible thereafter, such Guarantor
shall send the relevant Guaranteed Party an original or true copy of an official
receipt showing payment thereof.

 

ARTICLE 3.    Consent to Assignment; Payment.

 

(a) Each Guarantor hereby consents to the assignment by each of Shipowner,
Trustee and/or Owner Participant of its right, title and interest in, to and
under this Guarantee and of its right, title and interest in, to and under each
of the Guaranteed Agreements and this Guarantee; provided, however, that any
such assignment complies with all applicable provisions of Article VII of the
Agreement and with any corresponding provisions of the Trust Agreement. This
Guarantee is not assignable by any Guarantor, except that this restriction shall

 

6



--------------------------------------------------------------------------------

not prohibit assumption of this Guarantee in accordance with the express
provisions of Section 5.1(e)(i)(B) of the Agreement.

 

(b) Each Guarantor agrees that it shall make all payments payable hereunder to
the Person or Persons entitled to receive the same (according to their
respective interests) under and in accordance with the Guaranteed Agreements.

 

ARTICLE 4.    Subordination.

 

Each Guarantor agrees that any and all indebtedness and liabilities of Charterer
to such Guarantor, including any obligation to repay any capital contribution
made by such Guarantor to Charterer, directly or indirectly, are and shall be
expressly subordinate and junior in right of payment to all of the Guaranteed
Obligations until the Guaranteed Obligations are indefeasibly paid in full. Upon
and during the continuation of an Event of Default, no Guarantor shall demand or
receive from Charterer, or from anyone acting directly or indirectly on behalf
of Charterer, any payment on account of such indebtedness or liabilities of
Charterer.

 

ARTICLE 5.    Notices.

 

Unless otherwise specifically provided herein, all notices, consents,
directions, approvals, instructions, requests and other communications required
or permitted by the terms hereof shall be in writing, and shall become effective
when delivered by hand or received by telex or telecopier or registered
first-class mail, postage prepaid, addressed to the respective party hereto at
its address set forth in Section 8.1(a) of the Agreement; provided, however,
that any such addressee may change its address for communication by notice given
as aforesaid to the other parties hereto.

 

ARTICLE 6.    Construction.

 

The section headings in this Guarantee and the table of contents hereto are for
convenience of reference only and shall neither be deemed to be a part of this
Guarantee nor modify, define, expand or limit any of the terms or provisions
hereof. All references herein to numbered sections, unless otherwise indicated,
are to sections of this Guarantee. Words and definitions in the singular shall
be read and construed as though in the plural and vice versa, and words in the
masculine, neuter or feminine gender shall be read and construed as though in
either of the other genders where the context so requires.

 

ARTICLE 7.    Severability.

 

If any provision of this Guarantee, or the application thereof to any Person or
circumstance, shall, for any reason or to any extent, be invalid or
unenforceable, such invalidity or unenforceability shall not in any manner
affect or render invalid or unenforceable the remainder of this Guarantee, and
the application of that provision to other Persons or circumstances shall not be
affected but, rather, shall be enforced to the fullest extent permitted by
applicable law.

 

7



--------------------------------------------------------------------------------

ARTICLE 8.    Successors.

 

The terms and provisions of this Guarantee shall be binding upon and inure to
the benefit of each Guarantor and the Guaranteed Parties and their respective
permitted successors, transferees and assigns.

 

ARTICLE 9.    Entire Agreement; Amendment.

 

This Guarantee, together with all Guaranteed Agreements, expresses the entire
understanding of the Guarantors and the Guaranteed Parties relating to the
subject matter hereof; and all other understandings, written or oral, are hereby
merged herein and superseded. No amendment of or supplement to this Guarantee,
or waiver or modification of, or consent under, the terms hereof shall be
effective unless in writing and signed by the Guarantors and signed or consented
to in writing by each of the Guaranteed Parties.

 

ARTICLE 10.    Term of Guarantee.

 

This Guarantee and all guaranties, covenants and agreements of each Guarantor
contained herein shall continue in full force and effect and shall not be
discharged until such time as all of the Guaranteed Obligations shall be paid or
performed or otherwise discharged in full.

 

ARTICLE 11.    Governing Law.

 

This Guarantee shall be governed by, construed and enforced in all respects in
accordance with the internal laws of the State of New York applicable to
contracts made and to be performed entirely therein.

 

ARTICLE 12.    Jurisdiction and Service of Process.

 

Each Guarantor hereby irrevocably submits itself to the jurisdiction of the
United States District Court for the Southern District of New York, for the
purpose of any suit, action or other proceeding arising out of, or relating to,
this Guarantee, any of the Guaranteed Agreements or any of the transactions
contemplated hereby or thereby, and hereby waives, and agrees not to assert, by
way of motion, as a defense, or otherwise, in any such suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named court for any reason whatsoever, that such suit, action or
proceeding is brought in an inconvenient forum, that the venue of such suit,
action or proceeding is improper or that this Guarantee, any Guaranteed
Agreement or the subject matter hereof or thereof may not be enforced in or by
such courts. Each Guarantor hereby agrees (a) that service of process in any
such suit, action or other proceeding by any Guaranteed Party may be made by
mailing a copy of such process by registered or certified mail to each Guarantor
at the address set forth in Article 5 hereof or as otherwise specified in
accordance with Article 5; (b) that service in such manner shall constitute
valid and effective service and (c) that nothing herein shall affect any
Guaranteed Party’s right to effect service of process in any other manner
permitted by law, and (d) that each Guaranteed Party shall have the right to
bring any legal proceedings (including a proceeding for enforcement of a
judgment entered by any of the aforementioned courts) against any Guarantor, in
such court or in any other court or jurisdiction in accordance with applicable
law.

 

8



--------------------------------------------------------------------------------

ARTICLE 13.    Original Copies.

 

This Guarantee may be executed in counterpart originals each of which when
executed and delivered shall be an original.

 

ARTICLE 14.    No Waivers.

 

No failure or delay by any Guaranteed Party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

ARTICLE 15.    Waiver of Trial by Jury.

 

EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.

 

ARTICLE 16.    Limitation on Guarantee of Performance.

 

Notwithstanding any other provision of this Guarantee, no Guarantor shall be
required in connection with its guarantee of performance under Article 1.1
hereof to take any action with respect to the any Vessel that (i) would be
contrary to the laws of the United States or (ii) would result in the forfeiture
or loss of such Vessel’s eligibility for documentation under the laws and flag
of the United States with coastwise endorsement; provided, however, that nothing
in this Article 16 shall relieve any Guarantor from any obligation otherwise
arising under Article 1.1 either to (x) cause such performance in a manner that
would not be contrary to

United States law and would not result in such forfeiture or loss of such
Vessel’s eligibility, or (y) pay or reimburse the costs of such performance.

 

ARTICLE 17.    Replacement of Original Guarantee.

 

This Guarantee amends and restates and supersedes and replaces the Guarantee
dated as of December 21, 2001 from TECO Energy, Inc. in favor of the Guaranteed
Parties.

 

[signature page follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered as of the day and year first above written.

 

TECO ENERGY, INC. By:        

--------------------------------------------------------------------------------

Name: G. L. Gillette

Title:   Senior Vice President—Finance

  and Chief Financial Officer

 

TECO TRANSPORT CORPORATION By:        

--------------------------------------------------------------------------------

Name: D. Jeffrey Rankin

Title:   President—Chief Operating Officer

 

10



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE 1.   

Guarantee Terms

   1 1.1   

The Guarantee

   1 1.2   

Guarantor’s Obligations Absolute

   2 1.3   

Waivers by Guarantor

   4 1.4   

Reinstatement of Guarantee

   5 1.5   

No Subrogation

   5 1.6   

The Guarantee to Rank on Parity with Other Unsecured Indebtedness

   6 1.7   

Waiver of Acceptance

   6 ARTICLE 2.   

Payments Free and Clear of Taxes, Etc.

   6 ARTICLE 3.   

Consent to Assignment; Payment

   6 ARTICLE 4.   

Subordination

   7 ARTICLE 5.   

Notices

   7 ARTICLE 6.   

Construction

   7 ARTICLE 7.   

Severability

   7 ARTICLE 8.   

Successors

   8 ARTICLE 9.   

Entire Agreement; Amendment

   8 ARTICLE 10.   

Term of Guarantee

   8 ARTICLE 11.   

Governing Law

   8 ARTICLE 12.   

Jurisdiction and Service of Process

   8 ARTICLE 13.   

Original Copies

   9 ARTICLE 14.   

No Waivers

   9 ARTICLE 15.   

Waiver of Trial by Jury

   9 ARTICLE 16.   

Limitation on Guarantee of Performance

   9 ARTICLE 17.   

Replacement of Original Guarantee

   9